                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   QUINCY DUTCHIN                                           CIVIL ACTION

                       v.                                   NO. 18-2873

   STEVEN T. MNUCHIN, Secy Dept of
   Treasury

                                                   ORDER

         AND NOW, this 12th day of March, 2019, upon consideration of Defendant’s Motion for

Summary Judgment (ECF 30), Plaintiff’s response (ECF 33), and Defendant’s reply (ECF 38), for

the reasons stated in the accompanying Memorandum, it is hereby ORDERED that Defendant’s

Motion for Summary Judgment is DENIED.



                                                    BY THE COURT:

                                                    s/ Michael M. Baylson

                                                    MICHAEL M. BAYLSON, U.S.D.J.



O:\CIVIL 18\18-2873 Dutchin v. Mnuchin\18cv2873 Order 03112020.docx
